—Judgment, Supreme Court, New York County (Richard Failla, J.), entered July 19, 1990, convicting defendant, after jury trial, of four counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to four concurrent terms of IV2 to 15 years, unanimously affirmed.
The decision on the appeal of codefendant Keith Palmer (186 AD2d 432, lv denied 80 NY2d 1029), is dispositive of certain of defendant’s points on appeal, including the claim of error in the court’s supplemental instructions.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Asch and Rubin, JJ.